DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-13, 20, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carone (US 11,055,797).
Regarding claim 1, Carone discloses a method for establishing electronic monitoring of at least one controlled space for transitory use, wherein the method and is comprised of at least three of the following steps:
	(a) establishing a subscription agreement (column 4, lines 16-23, c. 15, l. 39-54) with an end-user 302 of the at least one controlled space 101 for transitory use, with respect to using at least one monitoring-device 120 for monitoring of that at least one controlled space 101 for transitory use;
	(b) installing the at least one monitoring-device 120 into the at least one controlled space 101 for transitory use, wherein the at least one monitoring-devices comprises at least one sensor 132 and at least one radio configured to connect to a wireless network 105 (c. 6, l. 33-55), wherein the at least one radio and the at least one sensor are operatively linked (see figure 1);
	(c) establishing a connection between a set of instructions, that non-transitorily resides in memory 152 of at least one server 150, and the at least one monitoring-device 120, using the at least one radio (figure 1);
	(d) linking the subscription agreement with the at least one monitoring-device 120 (c. 15, l. 39-67); and
	(e) monitoring the at least one controlled space 101 for transitory use using the at least one monitoring-device 120, by the at least one radio conveying sensor readings from the at least one sensor 132 to the set of instructions operating on the at least one server 150 (c. 10, l. 26-60, c. 12, l. 26-67).
Regarding claim 3, Carone discloses wherein the method before the step (b), comprises a step of putting the at least one controlled space 101 for transitory use into use (c. 15, l. 39-67).
Regarding claim 4, Carone discloses wherein the method after step (e), comprises a step of terminating the subscription agreement (c. 4, l. 36-39).
Regarding claim 5, Carone discloses wherein after the step of terminating the subscription agreement, the method comprises a step of restricting access of the end-user, with the terminated subscription agreement, from interacting with the at least one monitoring-device (c. 16, l. 23-38, c. 16, l. 51-c. 17, l. 10).
Regarding claim 6, Carone discloses wherein after the step of restricting access, the method comprises a step of removing the at least one monitoring-device from the at least one controlled space for transitory use (c. 16, l. 23-38).
Regarding claim 7, Carone discloses wherein the at least one monitoring-device comprises an integral power source (battery, c. 9, l. 56-61) for electrically powering the at least one radio and the at least one sensor (c. 8, l. 4-8); wherein the step (b) of the installing of the at least one monitoring-device into the at least one controlled space for transitory use, does not require making any wired connections between the at least one monitoring-device and the at least one controlled space for transitory use (c. 7, l. 48-57).
Regarding claim 8, Carone discloses wherein step (a) occurs by the set of instructions receiving end-user information and an end-user affirmation from a computing-device (306, 304a) that is in indirect communication with the at least one server 150, wherein the computing-device is used by the end- user (figure 3).
Regarding claim 9, Carone discloses wherein the end-user information and the end-user affirmation are received at the least one server 150 from the computing-device in a short messaging service (SMS) message format or in a text message format (304a, figure 3).
Regarding claim 10, Carone discloses wherein step (c) occurs before the step (b) (c. 15, l. 55-67, figure 1).
Regarding claim 11, Carone discloses wherein the step (a) establishing occurs after the following one or more steps: (i) establishing an ad hoc wireless network at a facility that includes the at least one con- trolled space for transitory use; (ii) mounting the at least one monitoring device to a surface of the at least one controlled space for transitory use; or (iii) putting 152 the at least one controlled space for transitory use into use (figure 1).
Regarding claim 12, Carone discloses wherein the at least one controlled space 101 is a storage rental unit of a fixed volume that is substantially enclosed (figure 1).
Regarding claim 13, Carone discloses a method for linking an insurance policy to electronic monitoring of at least one controlled space for transitory use, wherein the method is comprised of at least three of the following steps: 
	(a) establishing a subscription agreement (c. 4, l. 16-23, c. 15, l. 39-54) with an end-user 302 of the at least one controlled space 101 for transitory use, with respect to using at least one monitoring-device 120 for monitoring of the at least one controlled space 101 for transitory use;
	(b) installing the at least one monitoring-device 120 into the at least one controlled space 101 for transitory use (c. 15, l. 55-67), wherein the at least one monitoring-devices 120 comprises at least one sensor 132 and at least one radio configured to connect to a wireless network 105 (c. 6, l. 33-55), wherein the at least one radio and the at least one sensor are operatively linked (figure 1);
	(c) establishing a connection between a set of instructions, that non-transitorily resides in memory 152 of at least one server 150, and the at least one monitoring-device 120, using the at least one radio (figure 1);
	(d) linking the subscription agreement with the at least one monitoring-device and with the insurance policy.
Regarding claim 20, Carone discloses  wherein the step (a) occurs after either the step (b) or after the step (c) (col. 10, l. 46-60).
Regarding claim 26, Carone discloses wherein the controlled space 101 is a storage rental unit of a fixed volume that is substantially enclosed (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carone in view of Joshi (US 2016/0072891).
Regarding claim 2, Carone discloses all of the claimed subject matter as set forth above in the rejection of  claim 1, and further discloses a step of establishing a wireless network (c. 6, l. 33-56) at a facility that includes the at least one controlled space 101 for transitory use (figure 1), but does not disclose the wireless network being an ad hoc wireless network. Joshi teaches the use of an ad hoc wireless network (paragraphs 67, 115, 178). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wireless network being an ad hoc wireless network to the method of Carone as taught by Joshi for the purpose of effectively monitoring the controlled space. 

Claims 14-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carone in view of Gaudin (US 10/453,149).
Regarding claim 14, Carone discloses all of the claimed subject matter as set forth above in the rejection of  claim 1, and further discloses information pertaining to data of one or more of the following: the end- user, the at least one monitoring-device 120, the at least one controlled space 101 for transitory use, or a facility where the at least one controlled space for transitory use is located, but does not disclose transmitting the information from the at least one server 150 to an insurance carrier of an insurance policy. Gaudin teaches the use of transmitting information from at least one server 102 to an insurance carrier 112 of an insurance policy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include transmitting the information from the at least one server 150 to an insurance carrier of an insurance policy to the method of Carone as taught by Gaudin for the purpose of effectively linking the subscription agreement with the monitoring device and with the insurance policy. 
Regarding claim 15, Carone discloses wherein the method comprises a step of detecting a loss event at the at least one controlled space 101 for transitory use from at least one sensor reading of the at least one sensor 132 of the at least one monitoring-device 120 (c. 15, l. 1-20). 
Regarding claim 16, Carone discloses wherein the method comprises a step of transmitting the loss event from the at least one monitoring-device 120 to the set of instructions on the at least one server 150 (c. 15, l. 20-38).
Regarding claim 17, Carone discloses wherein the method comprises a step of validating that the loss event has occurred (c. 15, l. 1-20).
Regarding claims 18, 19, and 21-25, Carone (as modified by Gaudin) discloses all of the claimed subject matter as set forth above in the rejection of claim 17, and further discloses the step of validating that the loss event has occurred determining that the loss event did occur (c. 15, l. 1-20) (claim 18), a step of gathering information (c. 15, l. 1-20) (claim 21), the set of instructions receives from a computing-device (306, 304a) associated with the end-user 302 (claim 25), but does not disclose a step of electronically transmitting an insurance loss claim from the set of instructions on the at least one server to the insurance carrier for review by the insurance carrier (claims 18-19); the step of gathering information for inclusion in an insurance loss claim (claim 21); a step of establishing the insurance policy of the end-user with respect to the at least one controlled space for transitory use (claim 22); a step of determining approval of the insurance loss claim (claim 23);  after the step of the determining approval of the insurance loss claim, if the insurance loss claim is approved, then the insurance carrier paying the end-user according to the insurance policy and according to the insurance loss claim that was approved (claim 24); a request for the set of instructions to generate the insurance loss claim; wherein, the set of instructions, with inputs received from the computing-device associated with the end- user and from different inputs received from the at least one monitoring-device, generates the insurance loss claim; wherein, the set of instructions electronically communicates the insurance loss claim to the computing-device associated with the end-user and requests an approval from the end-user for the set of instructions to execute the step of the electronically transmitting the insurance loss claim to the insurance carrier; and wherein, upon the set of instructions receiving the approval of the end-user from the computing-device associated with the end-user, then the set of instructions executes the step of the electronically transmitting the insurance loss claim to the insurance carrier (claim 25). 
	Gaudin further teaches the use of a step of electronically transmitting an insurance loss claim from a set of instructions on at least one server 106 to the insurance carrier 112 for review by the insurance carrier (c. 20, l. 26-64) (claims 18-19); a step of gathering information 116 for inclusion in an insurance loss claim (c. 20, l. 26-64) (claim 21); a step of establishing 110 the insurance policy of an end-user with respect to at least one controlled space 104 for transitory use (steps 402) (claim 22); a step of determining approval of the insurance loss claim (step 712) (claim 23);  after the step of the determining approval of the insurance loss claim, if the insurance loss claim is approved, then the insurance carrier paying the end-user according to the insurance policy and according to the insurance loss claim that was approved (step 712) (claim 24); a request for a set of instructions to generate the insurance loss claim (c. 25, l. 34-62, c. 32, l. 42-55); wherein, the set of instructions, with inputs received from a computing-device  110 associated with an end- user and from different inputs received from the at least one monitoring-device 116, generates the insurance loss claim (step 712); wherein, the set of instructions electronically communicates the insurance loss claim to the computing-device associated with the end-user and requests an approval from the end-user for the set of instructions to execute the step of the electronically transmitting the insurance loss claim to the insurance carrier (c. 30, l. 50-c. 31, l. 2); and wherein, upon the set of instructions receiving the approval of the end-user from the computing-device associated with the end-user, then the set of instructions executes the step of the electronically transmitting the insurance loss claim to the insurance carrier (steps 702-712). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of electronically transmitting an insurance loss claim from the set of instructions on the at least one server to the insurance carrier for review by the insurance carrier (claims 18-19); the step of gathering information for inclusion in an insurance loss claim (claim 21); a step of establishing the insurance policy of the end-user with respect to the at least one controlled space for transitory use (claim 22); a step of determining approval of the insurance loss claim (claim 23);  after the step of the determining approval of the insurance loss claim, if the insurance loss claim is approved, then the insurance carrier paying the end-user according to the insurance policy and according to the insurance loss claim that was approved (claim 24); a request for the set of instructions to generate the insurance loss claim; wherein, the set of instructions, with inputs received from the computing-device associated with the end- user and from different inputs received from the at least one monitoring-device, generates the insurance loss claim; wherein, the set of instructions electronically communicates the insurance loss claim to the computing-device associated with the end-user and requests an approval from the end-user for the set of instructions to execute the step of the electronically transmitting the insurance loss claim to the insurance carrier; and wherein, upon the set of instructions receiving the approval of the end-user from the computing-device associated with the end-user, then the set of instructions executes the step of the electronically transmitting the insurance loss claim to the insurance carrier (claim 25) to the method of Carone as taught by Gaudin for the purpose of effectively linking the subscription agreement with the monitoring device and with the insurance policy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allison and Camargo disclose technologies for property management and rental. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
May 7, 2022